Case 1:19-bk-12632-SDR   Doc 9 Filed 06/26/19 Entered 06/26/19 15:36:15   Desc
                         Main Document    Page 1 of 6
Case 1:19-bk-12632-SDR   Doc 9 Filed 06/26/19 Entered 06/26/19 15:36:15   Desc
                         Main Document    Page 2 of 6
Case 1:19-bk-12632-SDR   Doc 9 Filed 06/26/19 Entered 06/26/19 15:36:15   Desc
                         Main Document    Page 3 of 6
Case 1:19-bk-12632-SDR   Doc 9 Filed 06/26/19 Entered 06/26/19 15:36:15   Desc
                         Main Document    Page 4 of 6
Case 1:19-bk-12632-SDR   Doc 9 Filed 06/26/19 Entered 06/26/19 15:36:15   Desc
                         Main Document    Page 5 of 6
Case 1:19-bk-12632-SDR   Doc 9 Filed 06/26/19 Entered 06/26/19 15:36:15   Desc
                         Main Document    Page 6 of 6
